UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6443



CURTIS PENNINGTON,

                                              Plaintiff - Appellant,

          versus


L. TAYLOR, Correctional Officer, POD Officer,

                                               Defendant - Appellee,

          and


MECKLENBURG CORRECTIONAL CENTER; VIRGINIA
DEPARTMENT OF CORRECTIONS,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-604-2)


Submitted:   May 27, 2004                     Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Pennington, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Curtis Pennington appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.          See Pennington v.

Taylor, No. CA-02-604-2 (E.D. Va. Mar. 1, 2004).         We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -